DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 1, 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 16, the claim recites “engaging the optical eye-contact device of claim 1 or with an eye of a patient” which is unclear what is being engaged.  This appears to be a typographical error of: “claim 1 [[or]] with an eye”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	As to claim 12, although the claim is written as a product by process, the process does not actually produce the product of claim 1 since as written “provided, based on the received information, an optical eye-contact device” which is not necessary the optical device of claim 1 and thus claim 12 fails to further limit claim 1 (MPEP 608.01(n).III).  
claim 16, the claim is written as a dependent claim for a method of using an optical device of claim 1 with two steps of 1) dilating… and 2) engaging…, but fails to specify any further limitations of the device of claim 1 and thus is an improper dependent claim (MPEP 608.01(n).III).
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-12 and 16 are rejected under 35 U.S.C. 102(a1) as being anticipated by Arai et al. (US 8,308,2929 - Arai).
	As to claim 1, Arai teaches an optical eye-contact device (Arai Fig. 2) configured to be engageable with an eye of a patient (Arai Fig. 2; Figs. 5-6), the device comprising a contact lens body having a rotational symmetry axis that virtually interests a location on the retina lying within a radius of a non-dilated pupil (Arai Fig. 2 - C; Fig. 6 - O - symmetry axis along central eye axis which is inside a non-dilated pupil diameter - i.e. the axis = 0mm; non-dilated pupil = 2-4mm); the contact lens body having a distal device surface and a proximal device surface (Arai Figs 4A, 4B); comprising an opaque portion (Arai Fig. 2 - 10; col. 3:40-46); a light transmission portion that is operable to direct light from the distal device surface to the proximal device surface along an optical axis that is different from the symmetry axis of the contact lens body (Arai Fig. 2 - 14; holes in the opaque (light-shielding) portion, the holes having optical axes different from the central axis (C)), wherein the optical axis of the light transmissive portion intersects a second location of the retina exceeding a radius of the non-dilated pupil such that only after the pupil is dilated, light passing through the light transmissive portion is incident onto the second location of the retina (Arai Fig. 2 - 10, 18; D1; col. 3:62-67; col. 4:1-16 - the un-dilated pupil has a diameter of 2-4mm; dilated pupil has a diameter up to 9mm; the holes (light transmission portion) are in region (18) which has a diameter of 4-9mm, thus each hole is outside the non-dilated pupil radius and thus each axis of the light transmission portions (holes) is outside a non-dilated pupil radius, therefore light traveling through such holes arrives at the same location as the hole axis intersects the retina when the eye is dilated (i.e. when the pupil diameter increases up to 9mm).
	As to claim 2, Arai teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Arai further teaches the contact lens body operably engages an eye having an optical axis, the rotational symmetry axis coincides with the optical axis of the eye (Arai Figs. 5, 6).
	As to claim 3, Arai teaches all the limitations of the instant invention as detailed above with respect to claim 2, and Arai further teaches the contact lens body comprising the light transmissive portion is configured to direct light through the light transmissive portion such to be incident onto the second location that is within the eye’s macula but not on the fovea located in the macula (Arai Fig. 2 - 10, 18; D1; col. 3:62-67; col. 4:1-16 - holes located in the 4mm-9mm range and thus light from a hole can read the macula (diameter of ~5.5mm) and not the fovea (diameter of 1.5mm)).
claim 4, Arai teaches all the limitations of the instant invention as detailed above with respect to claim 2, and Arai further teaches the contact lens body comprising the light transmissive portion is configured to direct light through the light transmissive portion such to be incident onto the second location that is within the patient’s retina that is outside the macula (Arai Fig. 2 - 10, 18; D1; col. 3:62-67; col. 4:1-16 - holes located in the 4mm-9mm range and thus light from a hole can reach outside the macula (diameter of ~5.5mm)). 
	As to claim 5, Arai teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Arai further teaches the contact lens body is operable to at least partially or fully compensate for optical errors of the patient’s eye (Arai col. 7:47-55).
	As to claim 6, Arai teaches all the limitations of the instant invention as detailed above with respect to claim 5, and Arai further teaches the light transmissive portion has a convex of concave shape (Arai Fig. 4B - 14).
	As to claim 7, Arai teaches all the limitations of the instant invention as detailed above with respect to claim 5, and Arai further teaches the contact lens body is operable to at least partially compensate for myopia, hyperopia, and/or astigmatism of the patient’s eye (Arai col. 7:47-55).
	As to claim 8, Arai teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Arai further teaches the light transmissive portion comprises a solid or gel-based material (Arai col. 5:25-35).
claim 9, Arai teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Arai further teaches the light-transmissive portion comprises a fluid material (Arai Fig. 2 - 14; col. 4:40-51 - pierced holes having air).
	As to claim 10, Arai teaches all the limitations of the instant invention as detailed above with respect to claim 9, and Arai further teaches the fluid comprises air (Arai Fig. 2 - 14; col. 4:40-51 - pierced holes having air).
	As to claim 11, Arai teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Arai further teaches the light-transmissive portion is a physical through hole that extends from the distal to the proximal device surface (Arai Fig. 4B - holes (14) extending from distal (16a) surface to proximal (16b) surface).
	As to claim 12, Arai teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Arai further teaches the apparatus of claim 1.  Claim 12 is a product by process (PxP) claim (MPEP 2113) which depends from the apparatus and thus the apparatus is not limited by the recited steps.  The steps do not imply any additional structure.
	As to claim 16, Arai teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Arai further teaches a method of using an optical eye-contact device comprising dilating a pupil of a patient and engaging the optical eye-contact device with an eye of the patient (Arai Fig. 5; col. 3:62-67).



Allowable Subject Matter
Claims 14-15 are allowed.
	The following is an examiner’s statement of reasons for allowance: see Applicant’s remarks filed February 1, 2021 regarding the art of Knapp and Veen where claims 14 and 15 consist of a single pinhole; also, claims 14 and 15 avoid the art of Arai (cited above) for similar reasons in that Arai does not consist of a single pinhole as the light transmitting portion with an axis different from the symmetry of the optical axis - i.e. Arai requires multiple holes 14 off-axis and while Arai comprises a single pinhole (12), this pinhole is on the symmetry axis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540.  The examiner can normally be reached on M-F 9-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        March 2, 2021